Citation Nr: 1826475	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to evaluation of postoperative dislocation of the left shoulder, currently rated at 30 percent.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  

The Veteran testified at a Video Conference Hearing in June 2017.  A copy of the hearing transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified at a video conference hearing before the Board in June 2017.  He stated that his left shouder conditional is so severe that a shoulder replacement may be required.  However, because of an prior MRSA infection of the knee, his physician could not recommend another major surgery due to the possible reoccurrence of the MRSA infection.  He contends that his shoulder now often pops out and comes out of joint, mostly while he sleeps.  The Veteran also asserts that his left shoulder affects his employment as an engine mechanic, since lifting and pushing have become more difficult.  

Since the June 2017 hearing, the Veteran was afforded another VA examination in August 2017.  While that examination was scheduled specifically to address a new service connection claim for a right shoulder/arm disability, the VA examiner conducted a physical examination of the left shoulder as well.  The examination report consists results from a range of motion test, with repetitive use tests, muscle strength tests, and reports of weakened movement and pain.  Updated VA treatment records were also added to the claims file since his hearing.  

However, as of date, the AOJ has yet to consider this new evidence with respect to his left shoulder claim.  A remand is thereby needed in order to issue the Veteran a Supplemental Statement of Case based on consideration of additional evidence prior to the recertification of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

The claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

